Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 1 of 37 PageID: 1




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                TRENTON VICINAGE


 QUAKERBRIDGE EARLY LEARNING CLASS ACTION COMPLAINT
 LLC d/b/a KIDDIE ACADEMY OF
 HAMILTON, individually and on behalf of all JURY TRIAL DEMANDED
 others similarly situated,

        Plaintiff,

                v.

 SELECTIVE INSURANCE COMPANY OF
 NEW    ENGLAND    and  SELECTIVE
 INSURANCE GROUP, INC.,

        Defendants.


       Plaintiff, Quakerbridge Early Learning LLC d/b/a Kiddie Academy of Hamilton

(hereinafter, “Kiddie Academy” or “Plaintiff”), brings this Class Action Complaint on behalf of

itself and all others similarly situated, alleging relief against Defendants, Selective Insurance

Company of New England and Selective Insurance Group, Inc. (hereinafter collectively referred

to as “Selective” or “Defendants”), and aver as follows:

                                   NATURE OF THE CASE

       1.      This is a class action seeking declaratory relief arising from Plaintiff’s and members

of the class’ contracts of insurance with the Defendants.

       2.      In light of the Coronavirus global pandemic and state and local orders mandating

that all non-essential in-store businesses must shut down, and the suffering of physical harm and

impact and damages, within Plaintiff’s business premises and/or within the immediate area

surrounding and outside its business premises, Plaintiff was forced to suspend its regular business

to customers on March 31, 2020.


                                                 1
 Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 2 of 37 PageID: 2




        3.      Plaintiff’s and class members’ insurance policies (“Policies”) provide coverage for

all non-excluded business losses, and thus provide coverage here.

        4.      As a result, Plaintiff and members of the class are entitled to declaratory relief that

their businesses are covered for all business losses that have been suffered and sustained

                                         JURISDICTION

        5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(d) because (1) this matter exceeds $5,000,000, (2) the action is a class action, (3) there are

members of the class diverse from Defendants, and (4) there are more than 100 class members.

        6.      This Court has personal jurisdiction over Defendants because their headquarters

and principal places of business are located within the State of New Jersey. Accordingly,

Defendants are subject to general personal jurisdiction of this Court.

        7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) because

Defendants are residents of this District, because Defendants transact business in this District, and

because a substantial part of the events giving rise to this claim, including drafting of Defendants’

insurance policy language, occurred in this District.

                                             PARTIES

        8.      Plaintiff Kiddie Academy is a daycare center which operates at 3848 Quakerbridge

Rd, Hamilton Township, NJ 08619 (“Insured Property”). Plaintiff is a limited liability company

owned solely by Pamela Maxwell and Kathleen Naugle who are both citizens of New Jersey.

        9.      At all relevant times, Defendants Selective Insurance Company of New England,

an affiliated insurer of Selective Insurance Group, Inc., issued a business interruption policy to

Plaintiff for its property.




                                                  2
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 3 of 37 PageID: 3




          10.   Defendants Selective Insurance Company of New England (“Selective New

England”) is an insurance company whose headquarters and principal place of business are in New

Jersey.

          11.   Defendant Selective Insurance Group, Inc. (“Selective Inc.”) is an insurance

company whose headquarters and principal place of business are in New Jersey.

          12.   At all relevant times, Defendants issued an insurance policy to Plaintiff Kiddie

Academy (policy number S 2315919) that includes coverage for business interruption losses

incurred by Plaintiff from July 21, 2019 through July 21, 2020. See Declaration page, attached

hereto as Exhibit 1 (“Policy”).

          13.   The policy for Kiddie Academy, currently in full effect, includes coverage for,

among other things, business personal property, business income, special business income, and

professional business income.

          14.   Plaintiff submitted a claim for a business loss pursuant to its policy, seeking

coverage under the policy. Defendants rejected Plaintiff’s business loss and business interruption

claims and other claims, contending, inter alia, that Plaintiff did not suffer physical damage to its

property directly and stating other reasons why Plaintiff is not purportedly entitled to coverage for

the losses and damages claimed.

          15.   The claims asserted by Plaintiff Kiddie Academy are similar to other class

members’ business losses for the closure of their daycare centers. The rejection of their losses by

Defendants because there was no physical damage to the property and the Virus Exclusion are

invalid. Defendants’ denials are in violation of their policies. The Virus Exclusion does not

exclude coverage for losses associated with this pandemic and Plaintiff has suffered physical

damage.



                                                 3
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 4 of 37 PageID: 4




                                   FACTUAL BACKGROUND

  I.   Insurance Coverage

       16.     Defendants entered into a contract of insurance with Plaintiff and Class Members,

whereby payments were made to Defendants in exchange for Defendants’ promise to indemnify

Plaintiff and Class Members for losses including, but not limited to, business income losses at

Plaintiff’s Insured Property.

       17.     Kiddie Academy’s Insured Property is covered under the Policy issued by

Defendants. See Ex. 1.

       18.     The Policy provides, among other things property, business personal property,

business income and extra expense, contamination coverage, and additional coverages.

       19.     Plaintiff and Class Members faithfully paid policy premiums to Defendants,

specifically to provide, among other things, additional coverages in the event of business

interruption or closures for a variety of reasons, including by order of Civil Authority.

       20.     Under the Policy, business interruption insurance coverage is extended to apply to,

inter alia, the actual loss of business income sustained, and the actual, necessary and reasonable

extra expenses incurred.

       21.     The Policy is an all-risk policy, insofar as it provides that covered causes of loss

under the policy means direct loss or damage unless the loss is specifically excluded or limited in

the Policy.

       22.     An all-risk policy such as that purchased by Plaintiff and class members is one that

protects against catastrophic events, such as the one occurring now, involving the global COVID-

19 Pandemic that has resulted in the widespread, omnipresent and persistent presence of COVID-

19 in and around Plaintiff’s Insured Property, including adjacent properties.



                                                   4
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 5 of 37 PageID: 5




         23.    Plaintiff’s all-risk policy includes coverage for business interruption, which is

standard in most all-risk commercial property insurance policies, along with coverage for extended

expenses.

         24.    Plaintiff purchased the Policy expecting to be insured against losses, including, but

not limited to, business income losses at the daycare.

         25.    Plaintiff purchased, among other coverages, business interruption coverage for

closure by Order of Civil Authority.

         26.    Based upon information and belief, the Policy provided by Defendants included

language that is essentially standardized language adopted from and/or developed by the ISO

(“Insurance Service Office”). The ISO, founded in 1971, provides a broad range of services to the

property and casualty insurance industry. In addition to form policies, ISO collects and manages

databases containing large amounts of statistical, actuarial, underwriting, and claims information,

fraud-identification tools, and other technical services. ISO describes itself as follows: “ISO

provides advisory services and information to many insurance companies. … ISO develops and

publishes policy language that many insurance companies use as the basis for their products.” ISO

General Questions, Verisk, https://www.verisk.com/insurance/about/faq/ (last visited June 5,

2020);         see     also       Insurance           Services     Office       (ISO),        Verisk,

https://www.verisk.com/insurance/brands/iso/ (last visited June 5, 2020).

         27.    The language in the Policy is language that is “adhesionary” in that Plaintiff was

not a participant in negotiating or drafting its content and provisions.

         28.    Plaintiff possessed no leverage or bargaining power to alter or negotiate the terms

of the Policy, and more particularly, Plaintiff had no ability to alter, change or modify standardized

language derived from the ISO format.



                                                  5
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 6 of 37 PageID: 6




        29.     Upon information and belief, the “Virus Exclusion” in the Policy was never

intended by the ISO nor Defendants to pertain to a situation like the present global Pandemic of

the Coronavirus and therefore does not apply to exclude coverage in this matter.

        30.     Upon information and belief, the Virus Exclusion in the policy was developed by

the ISO in response to the SARS situation that occurred in or around 2005-2006, which was not a

Pandemic and not a global Pandemic as is the present COVID-19 Pandemic situation, and therefore

was never intended to exclude coverage for a circumstance as presented in this matter.

        31.     Further, the Virus Exclusion was first permitted by state insurance departments due

to misleading and fraudulent statements by the ISO that property insurance policies do not and

were not intended to cover losses caused by viruses, and so the Virus Exclusion offers mere

clarification of existing law. To the contrary, before the ISO made such baseless assertions, courts

considered contamination by a virus to be physical damage. Defendants’ use of the Virus

Exclusion to deny coverage here shows that the Virus Exclusion was fraudulently adopted,

adhesionary, and unconscionable. See https://www.propertycasualty360.com/2020/04/07/here-

we-go-again-virus-exclusion-for-covid-19-and-insurers/ (last visited June 12, 2020).

        32.     The Virus Exclusion applies only to “loss or damage caused by or resulting from

any virus, bacterium or other microorganism that induces or is capable of inducing physical

distress, illness or disease.”

        33.     Plaintiff purchased the Policy with an expectation that it was purchasing a policy

that would provide coverage in the event of business interruption and extended expenses, such as

that suffered by Plaintiff as a result of COVID-19.

        34.     At no time had Defendants, or its agents, notified Plaintiff that the coverage that

Plaintiff had purchased pursuant to an all-risk policy that included business interruption coverage,



                                                 6
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 7 of 37 PageID: 7




had exclusions and provisions that purportedly undermined the very purpose of the coverage, of

providing benefits in the occurrence of business interruption and incurring extended expenses.

        35.      The purported exclusions of the Policy that Defendants have or are expected to raise

in defense of Plaintiff’s claim under the Civil Authority coverage of the Policy are contradictory

to the provision of Civil Authority Order coverage and violates the public policy of the State of

New Jersey and other states as a contract of adhesion and hence is not enforceable against Plaintiff

or class members.

        36.      Access to Plaintiff’s business was prohibited by Civil Authority Orders which

 precluded Plaintiff and class members from operating their insured properties in the manner

 intended, for which such insurance was purchased. The Policy provides for coverage for actual

 loss of business sustained and actual expenses incurred as a covered loss caused by the

 prohibitions of the Civil Authority Orders in the area of Plaintiff’s Insured Property, which applies

 to circumstances presented by the Plaintiff and class members.

        37.      The reasonable expectations of Plaintiff and the class, i.e., an objectively reasonable

 interpretation by the average policyholder of the coverage that was being provided, 1 was that the

 business interruption coverage included coverage when a civil authority forced closure of the

 business for an issue of public safety involving the COVID-19 pandemic in the immediate area

 surrounding the Insured Property.

        38.      The Policy does not exclude the losses suffered by Plaintiff and therefore, the

 Policy does provide coverage for the losses incurred by Plaintiff.




1
  See DiOrio v. New Jersey Mfrs. Ins. Co., 398 A.2d 1274, 1280 (N.J. 1979) (genuine ambiguities are to be resolved
against the insurer, an objectively reasonable interpretation of the average policyholder is accepted so far as the
language of the insurance contract will permit).



                                                        7
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 8 of 37 PageID: 8




       39.     Plaintiff suffered direct loss or damage within the definitions of the Policy as loss

of use of property as it was intended to be used, as here, constitutes loss or damage.

       40.     The virus and bacterium exclusions do not apply because Plaintiff’s losses were not

directly caused by a virus, bacterium or other microorganism. Instead, Plaintiff’s losses were

caused by the entry of Civil Authority Order, particularly those by Governor Murphy and by the

New Jersey Department of Health, to mitigate the spread of COVID-19.

       41.     Based on information and belief, Defendants have accepted the policy premiums

with no intention of providing any coverage for business losses or the Civil Authority extension

due to a loss and shutdown from a pandemic. Plaintiff contacted its insurance agent about making

a claim under the policy and was told that Defendants would reject the claim which denial, upon

information and belief, extends to all class members

 II.   The Coronavirus Pandemic

       42.     The scientific community, and those personally affected by the virus, recognize

COVID-19 as a cause of real physical loss and damage. It is clear that contamination of the Insured

Property would be a direct physical loss requiring remediation to clean the surfaces of the daycare

center constituting the Insured Property.

       43.     The virus that causes COVID-19 remains stable and transmittable in aerosols for

up to three hours, up to four hours on copper, up to 24 hours on cardboard and up to two to three

days on plastic and stainless steel. See https://www.nih.gov/news-events/news-releases/new-

coronavirus-stable-hours-surfaces (last visited April 9, 2020).

       44.     The CDC has issued a guidance that gatherings of more than 10 people must not

occur. People in congregate environments, which are places where people live, eat, and sleep in

close proximity, face increased danger of contracting COVID-19.



                                                 8
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 9 of 37 PageID: 9




       45.     On March 11, 2020 the World Health Organization (“WHO”) made the assessment

that     COVID-19          shall     be      characterized        as    a      pandemic.        See

https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-

briefing-on-covid-19---11-march-2020.

       46.     The global Coronavirus pandemic is exacerbated by the fact that the deadly virus

physically infects and stays on surfaces of objects or materials, “fomites,” for up to twenty-eight

(28) days.

       47.     A particular challenge with the novel coronavirus is that it is possible for a person

to be infected with COVID-19 but be asymptomatic. Thus, seemingly healthy people unknowingly

spread the virus via speaking, breathing, and touching objects.

       48.     While infected droplets and particles carrying COVID-19 may not be visible to the

naked eye, they are physical objects which travel to other objects and cause harm. Habitable

surfaces on which COVID-19 has been shown to survive include, but are not limited to, stainless

steel, plastic, wood, paper, glass, ceramic, cardboard, and cloth.

       49.     China, Italy, France, and Spain have implemented the cleaning and fumigating of

public areas prior to allowing them to re-open publicly due to the intrusion of microbials.

       50.     A French Court has determined that business interruption coverage applies to the

COVID-19 Pandemic. See https://www.insurancejournal.com/news/international/2020/05/22/569710.htm.

       51.     The determination by a Court of another country that coverage exists is consistent

with public policy that in the presence of a worldwide Pandemic, such as COVID-19, businesses

that possess business interruption insurance coverage should recover their losses from the

insurance carriers.




                                                 9
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 10 of 37 PageID: 10




III.     Civil Authority for New Jersey

         52.      On March 9, 2020, New Jersey Governor Philip Murphy issued a Proclamation of

Public Health Emergency and State of Emergency, the first formal recognition of an emergency

situation in the State of New Jersey as a result of COVID-19. See Executive Order No.103, herein

attached as Exhibit 2.

         53.      On March 16, 2020, Governor Murphy issued an Order requiring all non-essential

businesses in the State of New Jersey to cease operations and close all physical locations.

Businesses that were permitted to remain open “may remain open if they limit their occupancy to

no more than 50 persons and adhere to social distancing guidelines.” See Executive Order No.104,

herein attached as Exhibit 3.

         54.      On March 21, 2020, Governor Murphy issued a Stay-at-Home Order for residents

of New Jersey. See Executive Order No.107, herein attached as Exhibit 4. The Order required that

“brick-and-mortar premises of all non-essential retail businesses 2 must close to the public as long

as this Order remains in effect.”

         55.      On March 25, 2020, Governor Murphy issued an order mandating all daycare

facilities to close except those that met stringent measures and are offering services to children of

essential workers. See Executive Order No.110, herein attached as Exhibit 5.

         56.      The New Jersey Assembly passed a bill on March 16, 2020 that would provide “a

mechanism by which certain businesses that suffer losses due to interruption as a result of the



2
  The Order enumerated essential businesses as follows: Grocery stores, farmer’s markets and farms that sell directly
to customers, and other food stores, including retailers that offer a varied assortment of foods comparable to what
exists at a grocery store; Pharmacies and alternative treatment centers that dispense medicinal marijuana; Medical
supply stores; Retail functions of gas stations; Convenience stores; Ancillary stores within healthcare facilities;
Hardware and home improvement stores; Retail functions of banks and other financial institutions; Retail functions
of laundromats and dry-cleaning services; Stores that principally sell supplies for children under five years old; Pet
stores; Liquor stores; Car dealerships, but only to provide auto maintenance and repair services, and auto mechanics;
Retail functions of printing and office supply shops; and Retail functions of mail and delivery stores. See Exhibit 4.


                                                         10
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 11 of 37 PageID: 11




coronavirus disease 2019 pandemic may recover those losses from their insurer if they had a policy

of business interruption insurance in force on March 9, 2020, the date on which the Governor

declared a Public Health Emergency and State of Emergency in Executive Order 103.” 3

        57.      On May 29, 2020, Governor Murphy issued an order, rescinding Executive Order

110 and permitting childcare facilities to resume operations effective June 15, 2020. See Executive

Order No.149, herein attached as Exhibit 6.

        58.      Further, on April 10, 2020, President Trump, expressing the expectations of the

average policyholder, supported insurance coverage for business loss like that suffered by the

Plaintiff:

                 REPORTER: Mr. President may I ask you about credit and debt as
                 well. Many American individuals, families, have had to tap their
                 credit cards during this period of time. And businesses have had to
                 draw down their credit lines. Are you concerned Mr. President that
                 that may hobble the U.S. economy, all of that debt number one? And
                 number two, would you suggest to credit card companies to reduce
                 their fees during this time?

                 PRESIDENT TRUMP: Well it’s something that we’ve already
                 suggested, we’re talking to them. Business interruption insurance,
                 I’d like to see these insurance companies—you know you have
                 people that have paid. When I was in private I had business
                 interruption. When my business was interrupted through a hurricane
                 or whatever it may be, I’d have business where I had it, I didn’t
                 always have it, sometimes I had it, sometimes, I had a lot of different
                 companies. But if I had it I’d expect to be paid. You have people. I
                 speak mostly to the restaurateurs, where they have a restaurant,
                 they’ve been paying for 25, 30, 35 years, business interruption.
                 They’ve never needed it. All of a sudden they need it. And I’m very
                 good at reading language. I did very well in these subjects, OK. And
                 I don’t see the word pandemic mentioned. Now in some cases it is,
                 it’s an exclusion. But in a lot of cases I don’t see it. I don’t see it
                 referenced. And they don’t want to pay up. I would like to see the

3
  The bill was pulled from a March 23, 2020 New Jersey Senate vote. “The measure’s sponsor, Assemblyman Roy
Frieman, D-16th District, told NJBIZ that he wanted to give insurance companies more leeway with changing their
policies to include pandemics.” https://njbiz.com/murphy-expected-sign-host-bills-alleviate-covid-19s-economic-
impacts/ (last visited May 9, 2020).


                                                      11
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 12 of 37 PageID: 12




               insurance companies pay if they need to pay, if it’s fair. And they
               know what’s fair, and I know what’s fair, I can tell you very quickly.
               But business interruption insurance, that’s getting a lot money to a
               lot of people. And they’ve been paying for years, sometimes they
               just started paying, but you have people that have never asked for
               business interruption insurance, and they’ve been paying a lot of
               money for a lot of years for the privilege of having it, and then when
               they finally need it, the insurance company says ‘we’re not going to
               give it.’ We can’t let that happen.

https://youtu.be/cMeG5C9TjU (last visited on April 17, 2020) (emphasis added).

      59. The President is articulating a few core points:

               a. Business interruption is a common type of insurance. It applies to a variety of
                  business establishments.

               b. Businesses pay in premiums for this coverage and should reasonably expect
                  they’ll receive the benefit of the coverage.

               c. This pandemic should be covered unless there is a specific exclusion for
                  pandemics.

               d. If insurers deny coverage, they would be acting in bad faith.

               e. Public policy considerations support a finding that coverage exists and that a
                  denial of coverage would be in violation of public policy.

       60.     On June 15, 2020 Governor Murphy permitted the State of New Jersey to enter

Phase Two of reopening, which included opening childcare services with restrictions in place to

reduce the risk of the spread of the coronavirus.

       61.     These Orders and proclamations, as they relate to the closure of all “non-life-

sustaining businesses,” evidence an awareness on the part of both state and local governments that

COVID-19 causes damage to property. This is particularly true in places where business is

conducted, such as Plaintiff’s, as the requisite contact and interaction causes a heightened risk of

the property becoming contaminated.

       62.     Plaintiff did not have the ability or right to ignore these Orders and proclamations

as doing so would expose Plaintiff to fines and sanctions.

                                                12
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 13 of 37 PageID: 13




       63.      Plaintiff’s adherence to the requirements of these Orders and proclamations was in

furtherance of the protecting the public, the public’s good, supportive of public policy to attempt

to minimize the risk of spread of COVID-19 and consistent with it complying with the Civil

Authority Orders entered.

IV.    Other States

       64.      The shut-down Civil Authority Orders issued by New Jersey authorities covering

New Jersey non-essential businesses are similar to Civil Authority Orders that were issued

nationwide by state and local civil authorities during the course of the class period. See

https://www.wsj.com/articles/a-state-by-state-guide-to-coronavirus-lockdowns-11584749351.

             1. Alabama

                •   Travel outside home: Only for essential needs/work.

                •   Gatherings: 10-person limit.

                •   Businesses: Nonessential businesses are closed to the public, including
                    entertainment venues, fitness centers, salons, nail parlors and certain retailers.

                •   Quarantines: No statewide directive.

                •   Bars/restaurants: Dine-out only.

                •   Beaches/parks: Beaches closed.

             2. Alaska

                •   Travel outside home: Only for essential needs/work.

                •   Gatherings: 10-person limit.

                •   Businesses: Nonessential businesses are limited to minimum operations or
                    remote work.

                •   Quarantines: Travelers from out of state must self-quarantine for 14 days.

                •   Bars/restaurants: Dine-out only.

                •   Beaches/parks: Unless locally restricted, open with social distancing.

                                                 13
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 14 of 37 PageID: 14




         3. Arkansas

            •    Travel outside home: The governor has not issued a stay-at-home order.

            •    Gatherings: 10-person limit; does not apply to unenclosed outdoor spaces or
                 places of worship.

            •    Businesses: Gym and entertainment venues are closed. Hotels, motels and
                 vacation rentals are restricted to authorized guests.

            •    Quarantines: No statewide directive.

            •    Bars/restaurants: Dine-out only.

            •    Beaches/parks: State parks remain operational during the daytime.

         4. Arizona

             •   Travel outside home: Residents are advised to limit travel outside the home.

             •   Gatherings: Residents are advised to avoid gatherings.

             •   Businesses: Nonessential businesses can reopen with enhanced physical
                 distancing and safety measures in place.

             •   Quarantines: No statewide directive.

             •   Bars/restaurants: Restaurants and bars can reopen with safety precautions.

             •   Beaches/parks: Unless locally restricted, open with social distancing.

         5. California

            •    Travel outside home: Only for essential needs/work.

            •    Gatherings: Gatherings in a single room or place are prohibited. Visitation to
                 hospitals, nursing homes and other residential care facilities is restricted.

            •    Businesses: Nonessential businesses are closed.

            •    Quarantines: No statewide directive.

            •    Bars/restaurants: Dine-out only.

            •    Beaches/parks: Some parks are fully closed. Local jurisdictions have closed
                 some beaches.

         6. Colorado

                                             14
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 15 of 37 PageID: 15




            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: Public and private gatherings of any number are prohibited with
                limited exceptions.

            •   Businesses: Nonessential businesses are limited to minimum operations or
                remote work.

            •   Quarantines: No statewide directive.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: State parks remain open, but playgrounds, picnic areas and
                campgrounds are closed.

         7. Connecticut

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: Five-person limit for social and recreational gatherings; 50-person
                limit for religious services.

            •   Businesses: Nonessential businesses must suspend all in-person operations.

            •   Quarantines: No statewide directive. Out-of-state visitors are strongly urged
                to self-quarantine.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: Trails and grounds of state parks and forests are open with
                social distancing.

         8. Delaware

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: 10-person limit.

            •   Businesses: Nonessential businesses are limited to minimum operations or
                remote work.

            •   Quarantines: Visitors from out of state who are not just passing through must
                self-quarantine for 14 days.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: Beaches are closed except for exercise or dog walking. State
                parks remain open with restricted activity.

                                            15
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 16 of 37 PageID: 16




         9. Florida

            •   Travel outside home: Senior citizens and those with significant medical
                conditions may not leave home unless for essential needs or to go to an essential
                job.

            •   Gatherings: No social gatherings in a public space with religious exemptions.

            •   Businesses: Nonessential services are closed to the public. Gun stores remain
                open.

            •   Quarantines: Visitors from outbreak hot spots, such as the New York tri-state
                area, must self-quarantine for 14 days.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: Florida state parks are closed. Most beaches are closed.

         10. Georgia

            •   Travel outside home: Mandated social distancing and recommended mask-
                wearing outside. Older and at-risk residents can leave only for essential
                needs/work with limited visitors.

            •   Gatherings: 10-person limit, not applying to incidental or transitory groups of
                people going by each other.

            •   Businesses: Nonessential businesses and other entities may not permit
                gatherings at their premises.

            •   Quarantines: No statewide directive.

            •   Bars/restaurants: Dine-in allowed with capacity limits,                sanitation
                requirements and dozens of other precautionary measures.

            •   Beaches/parks: Open, with social distancing.

         11. Hawaii

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: 10-person limit.

            •   Businesses: Nonessential businesses are limited to minimum operations or
                remote work. Essential services must implement separate operating hours for
                high-risk populations.



                                             16
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 17 of 37 PageID: 17




             •   Quarantines: Travelers from out of state must self-quarantine for 14 days.

             •   Bars/restaurants: Dine-out only.

             •   Beaches/parks: Most state parks and public beaches are closed. All camping
                 and lodging at parks is suspended.

         12. Idaho

             •   Travel outside home: Only for essential needs/work.

             •   Gatherings: Nonessential gatherings are prohibited. Visits to hospitals,
                 nursing homes and residential-care facilities are restricted.

             •   Businesses: Nonessential businesses are limited to minimum operations or
                 remote work. Drive-in theaters and churches are permitted.

             •   Quarantines: Persons entering the state of Idaho are required to self-quarantine
                 for 14 days.

             •   Bars/restaurants: Dine-out only.

             •   Beaches/parks: No camping in state parks.

         13. Illinois

             •   Travel outside home: Only for essential needs/work.

             •   Gatherings: 10-person limit.

             •   Businesses: Nonessential businesses are limited to minimum operations or
                 remote work.

             •   Quarantines: No statewide directive.

             •   Bars/restaurants: Dine-out only.

             •   Beaches/parks: State parks, fish and wildlife areas, recreational areas and
                 historic sites are closed.

         14. Indiana

             •   Travel outside home: Only for essential needs/work.

             •   Gatherings: 10-person limit.

             •   Businesses: Nonessential businesses are limited to minimum operations or
                 remote work.

                                              17
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 18 of 37 PageID: 18




            •   Quarantines: No statewide directive.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: Hiking, biking, fishing, boating, birding, hunting and camping
                are allowed with social distancing.

         15. Iowa

            •   Travel outside home: The governor has not issued a stay-at-home order.

            •   Gatherings: Limited to 10 people.

            •   Businesses: Nonessential retail businesses are closed.

            •   Quarantines: No statewide directive.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: Parks remain open. Campgrounds are closed.

         16. Kansas

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: 10-person limit, exempting funerals and religious services with
                social distancing.

            •   Businesses: Residents may not leave home to patronize nonessential
                businesses, such as hair salons.

            •   Quarantines: Kansas residents who traveled to California, Florida, New York
                or Washington state after March 14—or visited Illinois or New Jersey after
                March 22—must self-quarantine for 14 days. The same applies to anybody who
                had close contact with a Covid-19 patient.

            •   Bars/restaurants: Dine-out or curbside service only.

            •   Beaches/parks: Most parks are open.

         17. Kentucky

            •   Travel outside home: Travel outside the state is restricted to essential
                needs/work.

            •   Gatherings: Mass gatherings prohibited; smaller gatherings are allowed with
                social distancing.


                                            18
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 19 of 37 PageID: 19




            •   Businesses: Nonessential retail must close.

            •   Quarantines: Anybody coming in from out of state—including residents—
                must self-quarantine for 14 days upon return.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: State parks closed for overnight stays.

         18. Louisiana

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: 10-person limit.

            •   Businesses: Nonessential businesses are limited to minimum operations or
                remote work.

            •   Quarantines: No statewide directive.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: Some state parks are open for fishing, hiking and biking during
                the day.

         19. Maine

            •   Travel outside home: Only for essential needs/work. No use of public
                transportation unless absolutely necessary. .

            •   Gatherings: 10-person limit.

            •   Businesses: Nonessential businesses are limited to minimum operations or
                remote work.

            •   Quarantines: Travelers arriving in Maine, regardless of their state of
                residency, must self-quarantine for 14 days.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: Numerous parks and beaches closed.

         20. Maryland

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: 10-person limit.


                                            19
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 20 of 37 PageID: 20




            •   Businesses: Nonessential businesses are limited to minimum operations or
                remote work. Senior-citizen activities centers are closed.

            •   Quarantines: People traveling into Maryland from anywhere outside
                Maryland are required to self-quarantine for 14 days with limited exceptions.
                (Guidance)

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: State park beaches are closed. Some parks remain open.

         21. Massachusetts

            •   Travel outside home: People and especially older adults are strongly advised
                to stay home as much as possible. (Advisory)

            •   Gatherings: 10-person limit. Applies to confined spaces, not parks and other
                outdoor spaces.

            •   Businesses: Nonessential businesses must close their physical workplaces and
                facilities to workers and customers. Groceries must reserve an hour in the
                morning for older customers.

            •   Quarantines: Arriving travelers from out of state are instructed to self-
                quarantine for 14 days.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: No congregating on coastal beaches. State parks are open and
                campgrounds closed.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: State parks are open, but campgrounds, overnight lodging
                facilities and shelters are closed.

         22. Minnesota

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: No statewide directive.

            •   Businesses: Entertainment and performance venues are closed.

            •   Quarantines: No statewide directive.

            •   Bars/restaurants: Dine-out only.


                                            20
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 21 of 37 PageID: 21




            •   Beaches/parks: Wildlife management areas, state forests and state parks
                remain open. Campgrounds are closed.

         23. Mississippi

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: 10-person limit.

            •   Businesses: Nonessential businesses are limited to minimum operations or
                remote work.

            •   Quarantines: No statewide directive.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: State parks are open for fishing. Beaches can re-open with
                social distancing.

         24. Missouri

            •   Travel outside home:

            •   Gatherings: 10-person limit.

            •   Businesses: Nonessential businesses must enforce social distancing. Essential
                retailers must limit occupancy.

            •   Quarantines: No statewide directive.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: State parks and trails are open during the day.

         25. Montana

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: Nonessential social and recreational gatherings are prohibited, if
                social distancing ca not be maintained.

            •   Businesses: Nonessential businesses are limited to minimum operations or
                remote work.

            •   Quarantines: Nonwork travelers from out of state must self-quarantine for 14
                days.

            •   Bars/restaurants: Dine-out only.

                                            21
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 22 of 37 PageID: 22




            •   Beaches/parks: Open with social distancing.

         26. Nebraska

            •   Travel outside home: The governor has not issued a stay-at-home order.

            •   Gatherings: 10-person limit.

            •   Businesses: No statewide directive.

            •   Quarantines: No statewide travel quarantine. Mandatory quarantines required
                for Covid-19 patients and households.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: No overnight camping at state parks, state recreation areas and
                wildlife management areas.

         27. Nevada

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: People may not congregate in groups of 10 or more.

            •   Businesses: Recreational, entertainment and personal-care businesses are
                closed, including casinos.

            •   Quarantines: No statewide directive.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: State parks in the greater Las Vegas area, including Valley of
                Fire and Rye Patch are closed. Other state parks remain open for day-use only.

         28. New Hampshire

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: Nine-person limit.

            •   Businesses: Nonessential businesses are limited to minimum operations or
                remote work.

            •   Quarantines: No statewide directive.

            •   Bars/restaurants: Dine-out only

            •   Beaches/parks: Most park sites are open.

                                            22
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 23 of 37 PageID: 23




         29. New Mexico

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: Five-person limit in a single room or connected space outside
                residence.

            •   Businesses: Nonessential businesses must suspend all in-person operations.

            •   Quarantines: Arriving air travelers must self-quarantine for two weeks.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: State parks are closed.

         30. New York

            •   Travel outside home: Only for essential needs/work. Individuals age 70 and
                older and those with compromised immune systems must stay home and limit
                home-visitation to immediate family members or close friends.

            •   Gatherings: Nonessential gatherings are prohibited.

            •   Businesses: Nonessential businesses limited to minimum operations or remote
                work. (Guidance)

            •   Quarantines: No mandatory quarantine for out-of-state travelers. Mandatory
                quarantines for people who have been in close contact with a Covid-19 patient.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: Social distancing at state parks.

         31. North Carolina

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: 10-person limit.

            •   Businesses: Nonessential businesses are limited to minimum operations or
                remote work.

            •   Quarantines: No statewide directive.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: People may go to public parks and outdoor recreation areas
                unless locally restricted.

                                            23
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 24 of 37 PageID: 24




         32. North Dakota

            •   Travel outside home: The governor has not issued a stay-at-home order.

            •   Gatherings: No statewide directive.

            •   Businesses: Personal-care services and recreational facilities are closed.

            •   Quarantines: Mandatory quarantine for residents returning from abroad or
                domestic travelers returning from a state with widespread community infection.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: State parks are open for day-use only.

         33. Ohio

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: 10-person limit.

            •   Businesses: Nonessential businesses and operations must cease all activities
                except minimum basic operations.

            •   Quarantines: Travelers arriving in Ohio should self-quarantine for 14 days
                with limited exceptions.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: Wildlife areas, forests and nature preserves remain open.

         34. Oklahoma

            •   Travel outside home: Vulnerable individuals (older residents and those with
                underlying medical problems) are directed to stay home except when running
                essential errands or commuting to critical infrastructure jobs.

            •   Gatherings: 10-person limit. No visitors at nursing homes, retirement or long-
                term care facilities.

            •   Businesses: Nonessential businesses must suspend services.

            •   Quarantines: Arriving travelers from the New York tri-state area, California,
                Louisiana and Washington should self-quarantine for 14 days with limited
                exceptions.

            •   Bars/restaurants: Dine-out only.


                                             24
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 25 of 37 PageID: 25




            •   Beaches/parks: Hiking trails, picnic tables, fishing areas and boat ramps are
                available for outdoor recreation.

         35. Oregon

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: Gatherings over 25 people are canceled statewide. Oregonians are
                urged to avoid gatherings of 10 people.

            •   Businesses: Nonessential business closures.

            •   Quarantines: No statewide directive.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: No daytime or overnight visitors are permitted at any state
                park.

         36. Pennsylvania

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: Gatherings are generally prohibited.

            •   Businesses: Non-life-sustaining businesses must close or operate remotely.

            •   Quarantines: No statewide directive.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: Trails, lakes, roads and parking are limited to “passive and
                dispersed recreation.”

         37. Rhode Island

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: Five-person limit.

            •   Businesses: Noncritical retail businesses must cease operations.

            •   Quarantines: Mandatory two-week quarantine for out-of-state visitors.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: State beaches and parks are closed.


                                            25
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 26 of 37 PageID: 26




         38. South Carolina

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: Gatherings of three or more are prohibited if deemed a threat to
                public health.

            •   Businesses: Nonessential businesses are limited to minimum operations or
                remote work.

            •   Quarantines: No statewide directive.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: Public beaches and access points to lakes, rivers and
                waterways are closed. Local restrictions on parks.

         39. South Dakota

            •   Travel outside home: The governor has not issued a stay-at-home order.

            •   Gatherings: Unnecessary gatherings of 10 or more prohibited.

            •   Businesses: No statewide directive.

            •   Quarantines: No statewide directive.

            •   Bars/restaurants: No statewide directive.

            •   Beaches/parks: No statewide directive.

         40. Tennessee

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: Social gatherings of 10 or more people prohibited.

            •   Businesses: Nonessential businesses are limited to minimum operations or
                remote work.

            •   Quarantines: No statewide directive.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: Most state parks have reopened for day-use only.

         41. Texas


                                            26
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 27 of 37 PageID: 27




            •   Travel outside home: Texans must minimize in-person contact with people
                who are not in the same household. (A number of major counties have more
                explicit stay-at-home orders.) No visits to nursing homes or long-term care
                facilities unless providing critical assistance.

            •   Gatherings: 10-person limit.

            •   Businesses: No eating or drinking at bars and restaurants or visits to gyms,
                massage establishments, tattoo studios, piercing studios and cosmetology
                salons.

            •   Quarantines: Air travelers flying to Texas from New York, New Jersey,
                Connecticut, California, Louisiana or Washington—or Atlanta, Chicago,
                Detroit, Miami—must self-quarantine for 14 days.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: Many state parks remain open. Some beaches are closed or
                limited to restricted activities.

         42. Utah

            •   Travel outside home: High-risk individuals (older residents and those with
                serious underlying medical conditions) may leave only for essential
                needs/work. Others must stay home whenever possible.

            •   Gatherings: 10-person limit recommended.

            •   Businesses: Businesses must minimize face-to-face contact with high-risk
                employees.

            •   Quarantines: Two-week quarantine after traveling out of state or exposed to a
                person with Covid-19 symptoms.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: State parks open to all visitors, except parks under local health
                order restrictions.

         43. Vermont

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: Nonessential gatherings are limited to 10 people.

            •   Businesses: Nonessential businesses are limited to minimum operations or
                remote work.


                                             27
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 28 of 37 PageID: 28




            •   Quarantines: Visitors must self-quarantine for two weeks unless traveling for
                an essential purpose.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: RV parks and campgrounds are closed with emergency shelter
                exceptions

         44. Virginia

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: 10-person limit.

            •   Businesses: Recreation and entertainment businesses must close.

            •   Quarantines: No statewide directive.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: Beaches are closed except for fishing and exercising. State
                parks are open for day-use activities. Campgrounds are closed.

         45. Washington

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: All gatherings of people for social, spiritual and recreational
                purposes are prohibited.

            •   Businesses: Nonessential businesses are limited to minimum operations or
                remote work.

            •   Quarantines: No statewide directive.

            •   Bars/restaurants: Dine-out only.

            •   Beaches/parks: State parks and recreational fisheries are closed.

         46. West Virginia

            •   Travel outside home: Only for essential needs/work.

            •   Gatherings: Five-person limit with some exceptions.

            •   Businesses: Nonessential businesses are limited to minimum operations or
                remote work.


                                            28
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 29 of 37 PageID: 29




                •   Quarantines: Two-week mandatory quarantines for people traveling into West
                    Virginia from areas of substantial community spread of Covid-19.

                •   Bars/restaurants: Dine-out only.

                •   Beaches/parks: Park lodges, cabins and campgrounds are closed.

             47. Wisconsin

                •   Travel outside home: Only for essential needs/work.

                •   Gatherings: All public and private gatherings are prohibited with limited
                    exceptions.

                •   Businesses: Nonessential businesses are limited to minimum operations or
                    remote work.

                •   Quarantines: No mandatory quarantine for out-of-state travelers. Self-
                    quarantine recommended for out-of-state travelers.

                •   Bars/restaurants: Dine-out only.

                •   Beaches/parks: Many state parks are closed. Campgrounds are closed.

             48. Wyoming

                •   Travel outside home: Residents urged but not required to stay home whenever
                    possible.

                •   Gatherings: Limited to nine people.

                •   Businesses: Theaters, bars, museums, gyms, nightclubs and other public places
                    are closed.

                •   Quarantines: People traveling to Wyoming for nonwork purposes must self-
                    quarantine for 14 days.

                •   Bars/restaurants: Dine-out only.

                •   Beaches/parks: No statewide directive.

                                    CLASS ALLEGATIONS

       65.      Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2) on

behalf of the following Class:



                                                 29
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 30 of 37 PageID: 30




                   All Child Care Centers insured by Selective Insurance Company of
                  New England and Selective Insurance Group, Inc who have been
                  denied business interruption coverage for lost income and/or
                  extended expenses as a result of Civil Authority Orders issued in
                  response to the COVID-19 pandemic.



       66.        Upon information and belief, Defendants have taken a uniform position that it will

not cover business interruption losses for all daycare centers relying on uniform language

contained in the insurance policies it has issued to child care centers.

       67.        The exact number of the Class members is unknown as such information is in

exclusive control of Defendants. However, due to the nature and commerce involved, Plaintiff

believes the Class consists of hundreds of insureds nationwide, making joinder of the Class

members impractical.

       68.        Common questions of law and fact affect the right of each Class member. Plaintiff

is seeking Declaratory Relief for all Class members who run daycare centers with similar polices

as that issued to Plaintiff by Defendants. Declaratory relief will permit adjudication of the rights

of all parties as to whether Defendants’ policies provide coverage for business interruptions losses

the Class has suffered as a result of Civil Authority Orders.

       69.        Common questions of law and fact that affect the Class members include, but are

not limited to:

                  a. Whether Defendants were legally obligated to pay for business
                     interruption as a result of Civil Authority Orders issued in response to
                     the COVID-19 pandemic;

                  b. Whether Plaintiff and Class members have suffered “property damages”
                     and/or other business income/interruption/extended expense losses in
                     accordance with the terms and conditions of Defendants’ business
                     interruption insurance policies;

                  c. Whether Plaintiff and Class members are excluded from coverage for
                     losses they suffered due to the Civil Authority Orders as a result of the

                                                  30
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 31 of 37 PageID: 31




                    Virus or Bacterial exclusions contained in Defendants’ insurance
                    policies; and

                d. Whether Defendants are justified in denying Plaintiff and Class
                   members’ claims.

        70.     The claims and defenses of Plaintiff, as representative plaintiff, are typical of the

claims and defenses of the Class because Defendants wrongfully denied that its policy covers

claims to Plaintiff and the Class members.

        71.     Plaintiff, as representative plaintiff, will fairly and adequately assert and protect the

interests of the Class.

                a. Plaintiff has hired attorneys who are experienced in prosecuting class
                   actions and will adequately represent the interests of the Class; and

                b. Plaintiff has no conflict of interest that will interfere with the
                   maintenance of a class action.

        72.     A class action provides a fair and efficient method for adjudication of the

controversy for the following reasons:

                a. Prosecution of separate actions by individual Class members would
                   create a risk of inconsistent and varying results against Defendants when
                   confronted with incompatible standards of conduct; and

                b. Adjudications with respect to individual Class members could, as a
                   practical matter, be dispositive of any interest of other members not
                   parties to such adjudications and substantially impair their ability to
                   protect their interests.

        73.     Defendants have taken steps to discourage the Class from submitting claims under

their policies. For this reason, Declaratory relief for the entire class is appropriate and necessary.

 V.     Impact to Plaintiff

        74.     As a result of the Orders referenced herein, access to Plaintiff’s Insured Property

was in fact no longer available and its business suspended from its intended operations.




                                                   31
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 32 of 37 PageID: 32




       75.       As a consequence of the Orders, Plaintiff completely suspended its ordinary

operations as of March 31, 2020.

       76.       Prior to March 31, 2020, Plaintiff was open. Plaintiff’s daycare center is not a

closed environment, people – staff, customers, community members, and others – constantly cycle

in and out of the centers. Accordingly, there is an ever-present risk that the Insured Property is

contaminated and would continue to be contaminated and open access presented an ever-present

risk that people entering the Insured Property could be exposed to COVID-19 and become ill from

such exposure.

       77.       Plaintiff could not use its property for its intended purpose. Therefore, the novel

coronavirus has caused “direct physical loss of or damage to” Plaintiff’s property insured under

the policy.

       78.       Plaintiff’s business is highly susceptible to rapid person-to-property transmission

of the virus, and vice-versa, because the activities of the customers and the staff require them to

work in close proximity to one another within the property and to come in contact with personal

property within the building premises that could contain the COVID-19 novel coronavirus.

       79.       The virus is physically impacting the Insured Property. Any effort by Defendants

to deny the reality that the virus causes physical loss and damage would constitute a false and

potentially fraudulent misrepresentation that could endanger Plaintiff and the public.

       80.       Plaintiff’s practice including the Insured Property, is highly susceptible to

contamination and damage, from, among other things, the rapid person-to-person and person-to-

property contamination as COVID-19 is carried into the Insured Property from the surrounding

area and other contaminated and damaged premises.




                                                 32
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 33 of 37 PageID: 33




       81.     Because of the nature of COVID-19 as described above, relating to its persistence

in locations and the prospect of causing asymptomatic responses in some people, the risk of

infection to persons is not only high, but could cause persons with asymptomatic responses to then

come into contact with others who would not be so fortunate as to suffer merely an asymptomatic

response, and instead suffer serious illness.

       82.     The Civil Authority Orders entered by the state and local government were in the

exercise of authority to protect the public and minimize the risk of spread of disease.

       83.     Even with the entry of these Civil Authority Orders there remained physical impact

not only in and within Plaintiff’s business property but in and around the surrounding location of

Plaintiff’s business property in light of COVID-19 presence not being detectable other than

through microscopic means, and occurrence of illness.

       84.     The entry of the Civil Authority Orders to mitigate health risks to the public by

attempting to prevent COVID-19 contamination, through the closing businesses and ordering

persons to stay at home resulted in a physical impact on Plaintiff’s business and Insured Property.

       85.     Plaintiff specifically sought coverage for business interruption losses and extended

expenses and paid premiums for such coverage and with an expectation that the Policy Plaintiff

purchased provided such coverage, with no disclosures to the contrary being made to Plaintiff by

Defendants or its agents.

       86.     Plaintiff had no choice but to comply with the Civil Authority Orders, for failure to

do so would have exposed Plaintiff and his business to fines and sanctions. Plaintiff’s compliance

with mandates resulted in Plaintiff suffering business losses, business interruption and extended

expenses of the nature that the Policy covers and for which Plaintiff’s reasonable expectation was

that coverage existed in exchange for the premiums paid. As a result of these Orders, Plaintiff has



                                                33
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 34 of 37 PageID: 34




incurred, and continues to incur, among other things, a substantial loss of business income and

additional expenses covered under the Policy.

        87.     A declaratory judgment determining that coverage exists under the Policy will

prevent Plaintiff from being left without vital coverage acquired to ensure the survival of its

business due to the shutdown caused by the civil authorities’ response is necessary.

                                       CAUSE OF ACTION

                                    DECLARATORY RELIEF

        88.     Plaintiff re-alleges and incorporates by reference into this cause of action each and

every allegation set forth in each and every paragraph of this Complaint.

        89.     The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of

actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

        90.     An actual controversy has arisen between Plaintiff and Defendants as to the rights,

duties, responsibilities and obligations of the parties under the Policy in that Plaintiff contends and,

on information and belief, Defendants disputes and denies, inter alia, that:

                a. The Orders constitute a prohibition of access to Plaintiff’s Insured Property;

                b. The prohibition of access by the Orders has specifically prohibited access as
                   defined in the Policy;

                c. The Orders trigger coverage;

                d. The Policy provides coverage to Plaintiff for any current and future closures in
                   New Jersey due to physical loss or damage directly or indirectly from the
                   Coronavirus and/or pandemic circumstance under the Civil Authority coverage
                   parameters;

                e. The Policy’s exclusions for virus and bacteria do not apply to the circumstances
                   presented in the lawsuit and the kind and types of damages and losses suffered
                   by Plaintiff;

                                                  34
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 35 of 37 PageID: 35




               f. Defendants’ denial of coverage for losses sustained that were caused by the
                  entry of the Civil Authority Orders referenced, and Plaintiff’s adherence to the
                  Civil Authority Orders violates public policy;

               g. The under the circumstances of this Pandemic and the entry of the Civil
                  Authority Orders referenced, Plaintiff’s had no choice but to comply with the
                  Civil Authority Orders, and that Plaintiff’s compliance resulting in Plaintiff
                  suffering business losses, business interruption and extended expenses is
                  therefore a covered expense;

               h. The Policy provides business income coverage in the event that Coronavirus
                  has directly or indirectly caused a loss or damage at the insured premises or
                  immediate area of the Insured Property; and

               i. Resolution of the duties, responsibilities and obligation of the parties is
                  necessary as no adequate remedy at law exists and a declaration of the Court is
                  needed to resolve the dispute and controversy.

       91.     Plaintiff seeks a Declaratory Judgment to determine whether the Orders constitute

a prohibition of access to Plaintiff’s Insured Property.

       92.     Plaintiff further seeks a Declaratory Judgment to affirm that the Orders trigger

coverage.

       93.     Plaintiff further seeks a Declaratory Judgment to affirm that the Policy provides

coverage to Plaintiff for any current and future closures of businesses such as Plaintiff’s in New

Jersey due to physical loss or damage from the Coronavirus and/or the pandemic and the policy

provides business income coverage in the event that Coronavirus has caused a loss or damage at

the Insured Property.

       94.     Plaintiff does not seek any determination of whether the Coronavirus is physically

in or at the Insured Property, amount of damages, or any other remedy other than declaratory relief.




                                                 35
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 36 of 37 PageID: 36




                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff herein prays as follows:

            a. For a declaration that the Orders constitute a prohibition of access to Plaintiff’s
               Insured Property.

            b. To certify the class under Rule 23(b)(2).

            c. To direct notice to the class.

            d. For a declaration that the prohibition of access by the Orders is specifically
               prohibited access as defined in the Policy.

            e. For a declaration that the Orders trigger coverage under the Policy.

            f. For a declaration that the Policy provides coverage to Plaintiff for any current
               and future closures in New Jersey due to physical loss or damage directly or
               indirectly from the Coronavirus and/or pandemic circumstance under the Civil
               Authority coverage parameters.

            g. For a declaration that the Policy’s exclusions for virus and bacteria do not apply
               to the circumstances presented in the lawsuit and the kind and types of damages
               and losses suffered by Plaintiff.

            h. For a declaration that Defendants’ denial of coverage for losses sustained that
               were caused by the entry of the Civil Authority Orders referenced, and
               Plaintiff’s adherence to the Civil Authority Orders violates public policy.

            i. For a declaration that under the circumstances of this Pandemic and the entry
               of the Civil Authority Orders referenced, Plaintiff’s had no choice but to comply
               with the Civil Authority Orders, and that Plaintiff’s compliance resulting in
               Plaintiff suffering business losses, business interruption and extended expenses
               is therefore a covered expense.

            j. For a declaration that the Policy provides coverage to Plaintiff for any current,
               future and continued closures of non-essential businesses due to physical loss
               or damage directly or indirectly from the Coronavirus.

            k. For a declaration that the Policy provides business income coverage in the event
               that Coronavirus has directly or indirectly caused a loss or damage at the
               Plaintiff’s Insured Property or the immediate area of the Plaintiff’s Insured
               Property.

            l. For such other relief as the Court may deem proper.




                                                36
Case 3:20-cv-07798-MAS-LHG Document 1 Filed 06/25/20 Page 37 of 37 PageID: 37




                             TRIAL BY JURY IS DEMANDED

       Plaintiff hereby demands trial by jury.



Dated: June 25, 2020                                  Respectfully submitted,

                                                      /s/ Michael M. Weinkowitz
                                                      Arnold Levin, Esq.
                                                      Laurence S. Berman, Esq.
                                                      Frederick Longer, Esq.
                                                      Daniel Levin, Esq.
                                                      Michael M. Weinkowitz, Esq.
                                                      LEVIN SEDRAN & BERMAN, L.L.P.
                                                      510 Walnut Street, Suite 500
                                                      Philadelphia, PA 19106-3697
                                                      Telephone: (215) 592-1500
                                                      alevin@lfsblaw.com
                                                      lberman@lfsblaw.com
                                                      flonger@lfsblaw.com
                                                      dlevin@lfsblaw.com
                                                      mweinkowitz@lfsblaw.com

                                                      Richard M. Golomb, Esq.
                                                      Kenneth J. Grunfeld, Esq.
                                                      GOLOMB & HONIK, P.C.
                                                      1835 Market Street, Suite 2900
                                                      Philadelphia, PA 19103
                                                      Telephone: (215) 985-9177
                                                      Facsimile: (215) 985-4169
                                                      rgolomb@golombhonik.com
                                                      kgrunfeld@golombhonik.com


                                                      W. Daniel “Dee” Miles, III, Esq.
                                                      Rachel N. Boyd, Esq.
                                                      Paul W. Evans, Esq.
                                                      BEASLEY, ALLEN, CROW, METHVIN,
                                                      PORTIS & MILES, P.C.
                                                      P.O. Box 4160
                                                      Montgomery, Alabama 36103
                                                      Telephone: (334) 269-2343
                                                      Facsimile: (334) 954-7555

                                                      Counsel for Plaintiff


                                                 37
